Order entered April 22, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01258-CV

                               CATHERINE ROSSI, Appellant

                                               V.

                    CAE INC. AND CAE SIMUFLITE, INC., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-02898

                                           ORDER
       Before the Court is appellant’s April 17, 2019 motion for an extension of time to file her

reply brief. We GRANT the motion and extend the time to April 25, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE